             Case 2:20-cv-00473-MJP Document 1 Filed 03/30/20 Page 1 of 5




1

2

3

4

5                                     UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON AT SEATTLE
6


7    LOCALS 302 AND 612 OF THE
     INTERNATIONAL UNION OF                                                         NO.
8    OPERATING ENGINEERS
     CONSTRUCTION INDUSTRY HEALTH
9    AND SECURITY FUND; LOCALS 302                                                  COMPLAINT TO COLLECT TRUST
     AND 612 OF THE INTERNATIONAL                                                   FUNDS AND UNION DUES
10
     UNION OF OPERATING ENGINEERS-
n    EMPLOYERS CONSTRUCTION
     INDUSTRY RETIREMENT FUND;
12   ALASKA OPERATING ENGINEERS-
     EMPLOYERS TRAINING TRUST FUND;
13   and LOCAL 302 INTERNATIONAL
     UNION OF OPERATING ENGINEERS,
f4

15                                         Plaintiffs,

16                            V.



17   ALASKA INDUSTRIAL LLC, an Alaska
     limited liability company,
18

                                           Defendant.
19

20
                                                                         COUNT ONE
21
                 Plaintiff Operating Engineers-Employers Welfare, Pension, and Training Trust
22
     Funds allege:
23

24

25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                          Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                             ATTOKNH'S AT LAW
     Page 1 of 5
     Q:\01-01999V540 IUOE TrustWlaska Industrial 02152-02153 4-'19\Complaint,ctoc            100 WEST HARR1SON STREET • NORTH TOWh:K, SUiTF. 300
                                                                                                         SEATTLE, WASI [1NGTON 98119
                                                                                                  TELHPHONI:: (206) W)-OW * FAX: (206)285-8925
                 Case 2:20-cv-00473-MJP Document 1 Filed 03/30/20 Page 2 of 5




1

                     They are unincorporated associations operating as Trust Funds pursuant to
2

3        Section 302 of the Labor Management Relations Act of 1947, as amended, under the

4        respective names of Locals 302 and 612 of the International Union of Operating

5        Engineers-Construction Industry Health & Security Fund, Locals 302 and 612 of the

6
         International Union of Operating Engineers-Employers Construction industry
7
         Retirement Fund, and Alaska Operating Engineers-Empioyers Training Fund, to
8
         provide medical, retirement, and training benefits to eligible participants. Plaintiffs'
9
         offices are located in King County, Washington.
10


11                                                                                     II.


12                   The Court has jurisdiction over the subject matter of this action under Section

13       502 (e)(l) and (f) of the Employee Retirement income Security Act of 1974
14
         ("ERISA"), 29 U.S,C. §1132 (e)(l) and (Q and under Section 301 (a) of the Taft-
15
         Hartley Act, 29 U.S.C, §185 (a).
16
                                                                                       Hi.
17
                     Venue is proper in this district under Section 502 (e)(2) of ERISA, 29 U.S.C.
18


19
         §1132 (e)(2), because Plaintiff Trusts are administered in this district.

20                                                                                     IV.

21                   Defendant is an Alaska limited liability company.

    22                                                                                 V.

    23
                     Defendant is bound to a coilective bargaining agreement with Local 302 of the
    24
         International Union of Operating Engineers (hereinafter "Local"), under which
    25

    26   COMPLAINT TO COLLECT TRUST FUNDS
         AND UNION DUES                                                                      Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                                             ATTORNEYS AT LAW
         Page 2 of 5
         G:\01-01999\S40 !UOE TrustWlaska Industrial 02152-02153 4-19\Complaint.<ioc         [QO WEST f IARIUSON STREET • NORTH TOW^K, St.JiTR 300
                                                                                                          SEATTLl:. WASHINGTON 9K119
                                                                                                  TELEPHONE: (206) 285.0464 • FAX; (206)285.8925
                                                                                                                  ®'^.s^""
              Case 2:20-cv-00473-MJP Document 1 Filed 03/30/20 Page 3 of 5




     Defendant is required to promptly and fully report for and pay monthly contributions
1

     to the Plaintiff Trusts at varying, specified rates for each hour of compensation
2

3    Defendant pays to its employees who are members of the bargaining unit

4    represented by the Local (such bargaining unit members are any of Defendant's part

5    time or full time employees who perform any work task covered by the Defendant's

6
     labor contract with the Local, whether or not those employees actually join the
7
     Local).
8
                                                                                    Vi.
9
                  Defendant accepted Plaintiffs' respective Agreements and Declarations of
10


u    Trust and thereby agreed to pay to each of Plaintiff Trusts liquidated damages equal

12   to twelve percent (12%) of ali delinquent and deiinquently paid contributions, or

13   $25.00 per month, whichever sums are greater, and twelve percent (12%) annual

14
     interest accruing upon each monthly contribution delinquency from the first day
15
     thereof until fully paid, as we!! as al! attorneys fees and costs, including audit
16
     expenses if applicable, which Plaintiffs incur in collection of Defendant's unpaid
17
     obligations.
i8

19
                                                                                    VII.

20                Defendant submitted its remittance reports for the month of Aprii 2019, but

21   failed to pay contributions for that month. The total contributions owed for said

22
     month are $9,445.82. Based on Defendant's unpaid contributions for the month of

23
     April, 2019, Defendant is further obligated for liquidated damages in the amount of
24
     $1,154.57, as well as interest accruing and attorney's fees and costs.
25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                        Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                                           ATTORNEYS AT LAW
     Page 3 of 5
     0:\0l-01999\540 IUOE Trust\A!sska industriaf 02152-02153 4-'19\Complaint.doc          100 WEST HARRSSON STREBT • NOHTH TOWEH, SUITE iOO
                                                                                                       SMTTI^, WASHiNGTON 98119
                                                                                                TELEPHONE: (206) 285-0464 • FAX: (206)2H5.B925
                                                                                                               ei^ys <»
                 Case 2:20-cv-00473-MJP Document 1 Filed 03/30/20 Page 4 of 5




                                                                                COUNT TWO
1

                     Plaintiff, Local 302 of the International Union of Operating Engineers
2

3        (hereinafter "Local"), alleges:

4                                                                                     i.


5                    It is a labor organization with its principal offices in King County and brings
6
         this action pursuant to Section 301 of the Labor Management Relations Act of 1947,
7
         as amended.
8

9

10                   Defendant is an Alaska limited liability company.
11
                                                                                      III.
12
                     Defendant entered into an agreement with the Locai, whereunder Defendant
13
         agreed to deduct from the periodic paychecks of its employees who are represented
14
         by the Local, specified amounts for each hour of compensation Defendant pays to
15


16       those employees and to remit the total thus deducted each month to the Plaintiff

17       Local no later than the fifteenth (15th) of the month immediately following the month

18       in which such deductions were made.

19
                                                                                      IV.

20
                     Defendant submitted its remittance report for the month of April 2019, but
21
         failed to pay Local 302 the amounts due for that month. The total amount owed for
    22
         said month is $595.73.
    23

    24

    25

    26   COMPLAINT TO COLLECT TRUST FUNDS
         AND UNiON DUES                                                                      Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                             ATTOKNEYSATLAW
         Page 4 of 5
                                                                                             SCO WHST HARR1SON STREET • NORTH TOWER, SUITE 300
         0:\Ol-OI999\540 IUOE TrusMlaska Industrial 02152-02153 4.19\Co(nplaint.doc
                                                                                                        SEATTLE, WASHINGTON 98119
                                                                                                  THLHPHONK: (206) 285-0-f6-f • FAX: (206)285-8925
             Case 2:20-cv-00473-MJP Document 1 Filed 03/30/20 Page 5 of 5




                 WHEREFORE, Plaintiffs pray the Court as foliows:
1

     1. That plaintiff Trust Funds be granted judgment against Defendant under
2

3                COUNT ONE for:

4                             a. All delinquent contributions due;

5                             b. All liquidated damages and pre-judgment interest due;
6
                              c. A!l attorney's fees and costs incurred by Plaintiffs in connection
?
                                          with Defendant's unpaid obligations; and
8
                              d. Such other and further relief as the court may deem just and
9
                                          equitable.
10

11   3. That Plaintiff Trusts be granted judgment against Defendant under COUNT

12               TWO for:

13                            a. All amounts owing to it by the Defendant; and

14
                              b. Such other and further relief as the court may deem just and
                                    equitable.
15

16

17               DATED this /W day of March, 2020.

18

19                                                                                 REID, MCCARTHY, BALLEW & LEAHY,
                                                                                   L.L.P.
20

21

22
                                                                                   Russell J, R6id^/SBA#2560
23                                                                                 Attorney for Plaintiffs

24

25

26   COMPLAINT TO COLLECT TRUST FUNDS
     AND UNION DUES                                                                             Rcid, McCarthy, Ballew & Ledhy, L.L.P.
                                                                                                                 ATTORNEYS AT LAW
     Page 5 of 5
     Q:\01-01999\5't0 IUOE TfusHAIaska Industrial 02152-02153 4-19\Comp!aint.doc
                                                                                                 100 WEST HARKLSON STREET • NORTE 1 TOWER, SUiTR 300
                                                                                                             SEATTLE, WASHINGTON Wl i9
                                                                                                      TELEiPHONH: (206) 2ti5-CH64 • FAX: (206)285-8925
